      Case 1:20-cr-02022-SMJ     ECF No. 116   filed 04/28/21   PageID.652 Page 1 of 2




1                                                                            FILED IN THE
                                                                         U.S. DISTRICT COURT
                                                                   EASTERN DISTRICT OF WASHINGTON

2
                                                                    Apr 28, 2021
3                       UNITED STATES DISTRICT COURT                    SEAN F. MCAVOY, CLERK


                       EASTERN DISTRICT OF WASHINGTON
4
     UNITED STATES OF AMERICA,                 No. 1:20-cr-02022-SMJ-1
5
                               Plaintiff,      ORDER GRANTING
6                                              GOVERNMENT’S UNOPPOSED
                 v.                            MOTION FOR PROTECTIVE
7                                              ORDER
     BRUCE WARREN SAMPSON, JR.,
8
                               Defendant.
9

10         Before the Court, without oral argument, is the Government’s Unopposed

11   Motion for Protective Order, ECF No. 115. In an ex parte Order, this Court

12   previously ordered the Government to disclose certain employment information of

13   a fact witness under Brady v. Maryland, 373 U.S. 83 (1963), United States v.

14   Henthorn, 931 F.2d 29, 30–31 (9th Cir. 1991), and their progeny. The Court grants

15   the Government’s request for a Protective Order limiting the disclosure of the

16   information. See 5 U.S.C. § 552a(b).

17         Accordingly, IT IS HEREBY ORDERED:

18         1.    The Government’s Motion for Protective Order, ECF No. 115, is

19               GRANTED.

20         2.    Defense counsel may possess, but not copy, the Henthorn information.


     ORDER GRANTING GOVERNMENT’S UNOPPOSED MOTION FOR
     PROTECTIVE ORDER – 1
      Case 1:20-cr-02022-SMJ     ECF No. 116    filed 04/28/21   PageID.653 Page 2 of 2




1          3.     Defense counsel may show to and discuss with Defendant the

2                 Henthorn information.

3          4.     Defense counsel shall not provide original or copies of the Henthorn

4                 information to Defendant.

5          5.     Defense counsel shall not otherwise provide original or copies of the

6                 Henthorn information to any other person, including subsequently

7                 appointed or retained defense counsel, but excluding any staff of

8                 defense counsel, or any investigator and/or expert engaged by defense

9                 counsel, who will also be bound by this Order.

10         6.     The Government, defense counsel, and witnesses may reference the

11                existence and content of the Henthorn information in open and closed

12                court proceedings relevant to the Indictment in this case.

13                A.    Any reference to the content of any materials from the Henthorn

14                      information shall be filed under seal.

15         7.     The parties may seek relief from this Order for good cause shown.

16         IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and

17   provide copies to all counsel.

18         DATED this 28th day of April 2021.

19
                        _________________________
20                      SALVADOR MENDOZA, JR.
                        United States District Judge

     ORDER GRANTING GOVERNMENT’S UNOPPOSED MOTION FOR
     PROTECTIVE ORDER – 2
